     Case 2:20-cr-00151-JAD-EJY Document 51 Filed 01/13/21 Page 1 of 4




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                                 Case No. 2:20-cr-00151-JAD-EJY
 5                   Plaintiff,
                                                                             ORDER
 6          v.
 7    SHAWN MICHAEL MCCOWAN,
 8                   Defendant.
 9

10          Before the Court is Defendant’s Motion to Compel Discovery (ECF No. 41). The Court has
11   considered Defendant’s Motion, the Government’s Response (ECF No. 44), and Defendant’s Reply
12   (ECF No. 50).
13   I.     Background
14          Shawn Michael McCowan (“Defendant”) asks the Court to compel the United States of
15   American (hereinafter the “government”) to produce the searches run on a Las Vegas Metropolitan
16   Police Department (“Metro” or “LVMPD”) mobile data terminal (“MDT”) by Metro Officer Turley
17   (“Turley”) after the officer conducted a traffic stop on October 23, 2020. Defendant contends that
18   Turley deviated from the purposes of the traffic stop “by running a warrant check on passenger
19   Andre Clark and a non-routine sex offender check on” Defendant thereby violating Defendant’s
20   Fourth Amendment Rights. ECF No. 41 at 2; see also ECF No. 32 (Defendant’s Motion to
21   Suppress). Defendant states that the government responds to the Motion to Suppress by arguing that
22   Turley discovered Defendant was not in compliance with his sex offender registration requirements
23   “through the first in a series of identical ‘queries’ run by … Turley over the course of the stop.” ECF
24   No. 41 at 2 citing ECF Nos. 36 at 6 [sic] and 36-1. Defendant argues that information on Turley’s
25   MDT is probative, “if not dispositive,” of the issues presented in the Motion to Suppress. ECF No.
26   41 at 2. Defendant contends the government has refused to produce the information sought from the
27   MDT claiming it is not a “document” or “object” within the meaning of Fed. R. Crim. P. 16(a)(1)(E)
28   (“Rule 16(a)(1)(E)”).
                                                      1
     Case 2:20-cr-00151-JAD-EJY Document 51 Filed 01/13/21 Page 2 of 4




 1          The government responds to Defendant’s Motion explaining that while it produced Turley’s

 2   “Declaration of Arrest, a CAD report, body worn camera footage, the associated audit logs of the

 3   body worn camera footage, and the inventory report containing information about items in the

 4   defendant’s car,” all of which are routinely created by LVMPD in the “ordinary course of business,”

 5   the MDT queries Defendant seek are not covered by Rule 16(a)(1)(E), and the material is “not in the

 6   government’s control because it does not currently exist.” ECF No. 44 at 2. The government states

 7   it cannot produce what it does not have, but, that “as a courtesy[,] the government has contacted

 8   LVMPD to attempt to obtain the requested [MDT] inquiry results … .” Id. at 3.

 9          Ignoring that the government contacted LVMPD regarding the MDT queries, Defendant

10   argues on Reply that the data he seeks is crucial to his Motion to Suppress, “data” is within the

11   production requirements of Rule 16(a)(1)(E), Defendant “should be permitted to examine the data

12   from Officer Turley’s” MDT, and that the government is in possession, custody or control of the

13   MDT data because Metro is the investigating agency in this case. ECF No. 50 at 1-2. Defendant

14   then cites the government’s contention that LVMPD will try to create a document that may yield the

15   data Defendant seeks, arguing that this representation demonstrates “the requested information [is]

16   stored somewhere within … [the government’s] possession, custody, or control.” Id. at 3.

17   II.    Discussion

18          Rule 16(a)(1)(E) states, in relevant part, that “the government must permit the defendant to

19   inspect and to copy or photograph books, papers, documents, data, photographs, tangible objects,

20   buildings or places, or copies or portions of any of these items, if the item is within the government's

21   possession, custody, or control” and “the item is material to preparing the defense.” Thus, “the

22   government has no obligation to produce information which it does not possess or of which it is

23   unaware. It has an obligation to turn over only material ... that it has in its possession.” United

24   States v. Cano, 934 F.3d 1002, 1023 (9th Cir. 2019) (internal quotation marks and citation omitted).

25   “[T]he scope of the government’s obligation” turns on “the extent to which the prosecutor has

26   knowledge of and access to the documents.” United States v. Bryan, 868 F.2d 1032, 1035 (9th Cir.)

27   cert. denied, 493 U.S. 859 (1989). In United States v. Amaya–Manzanares, 377 F.3d 39, 42 (1st Cir.

28   2004), the court explained that Rule 16(a)(1)(E) “by its terms is directed to materials that the

                                                       2
     Case 2:20-cr-00151-JAD-EJY Document 51 Filed 01/13/21 Page 3 of 4




 1   government actually possesses” and does “not apply to the document until it … [is] created.”

 2   (Internal citations omitted.) This Court could locate no authority that would require the government

 3   to create a document in order to respond to a Rule 16(a)(1)(E) document request.

 4           Defendant appears to assume that the searches conducted by Turley on the MDT in his patrol

 5   unit is material in existence and not something that may be created through a download that is either

 6   copied onto a flash drive or printed. That is, Defendant only asks for “production,” and does not

 7   request access to the MDT for the purpose of reviewing what Turley did. Thus, it is clear that

 8   Defendant presupposes the searches performed exist in some produceable format. However, there

 9   is nothing before the Court that suggests that Defendant’s assumption is correct except the

10   government’s courtesy contact of LVMPD in an attempt to obtain the MDT inquiries made by Turley

11   on October 23, 2020.

12           In the absence of any facts demonstrating that the government has a download, printed

13   information or access to the same, the Court finds there is nothing to compel at this time. However,

14   the Court finds that the government, having requested the information Defendant seeks from Metro,

15   the investigating agency, must now follow through with the request. The government must (1)

16   determine whether the searches performed can be produced to Defendant in a format Defendant will

17   be able to review without access to the MDT itself, and (2) promptly inform Defendant of the answer

18   to the first of these two steps.

19           The hearing on Defendant’s Motion to Suppress is set for February 2, 2021. In its January

20   4, 2021 Response to Defendant’s Motion, the government stated it has contacted LVMPD to

21   determine if it can obtain what Defendant seeks. It is now January 12, 2021. Defendant must be in

22   possession of the information he seeks, if available, sufficiently in advance of February 2, 2021 to

23   ensure there is time to review what is provided.

24   III.    Order

25           Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion to Compel Discovery

26   (ECF No. 41) is GRANTED in part and DENIED in part.

27

28
                                                        3
     Case 2:20-cr-00151-JAD-EJY Document 51 Filed 01/13/21 Page 4 of 4




 1          IT IS FURTHER ORDERED that Plaintiff shall notify Defendant no later than January 19,

 2   2021 whether the data Defendant seeks from the mobile device terminal pertaining to the search

 3   performed by LVMPD Officer Turley is available for production.

 4          IT IS FURTHER ORDERED that if the MDT searches conducted by Officer Turley are

 5   available for production, they shall be produced to Defendant no later than January 26, 2021.

 6          IT IS FURTHER ORDERED that if the searches are not available for production, the parties

 7   shall meet and confer to determine if there is some methodology that would allow counsel for

 8   Defendant a limited review of the content of the MDT pertaining to the searches conducted by

 9   Officer Turley, in his patrol unit on October 23, 2020, following the traffic stop of Defendant.

10

11          Dated this 13th day of January, 2021

12

13

14
                                                   ELAYNA J. YOUCHAH
15                                                 UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      4
